Citation Nr: 0714779	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  97-28 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active service from March 1968 to July 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the veteran's claim of entitlement to 
service connection for PTSD.  The veteran perfected a timely 
appeal of that decision.  In March 2001, the Board remanded 
the case to the RO for further development.  

Subsequently, in May 2002, the Board undertook additional 
development pursuant to 38 C.F.R. § 19.9(a)(2).  However, the 
regulation permitting the Board to develop evidence on its 
own was invalidated, in Disabled American Veterans v. 
Secretary of Department of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Accordingly, in November 2003, the Board 
again remanded the case to the RO, and a supplemental 
statement of the case (SSOC) was issued in February 2006.  


FINDINGS OF FACT

1.  The veteran served in Vietnam.  

2.  The record establishes that the veteran has a diagnosis 
of PTSD.  

3.  While it is not unequivocally established that the 
veteran engaged in combat during service, there is sufficient 
supporting evidence to establish an in-service stressor upon 
which to base the diagnosis of PTSD.  


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, enhanced VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.  In view of the 
disposition in the present decision, there is no need for 
analysis of the RO's compliance with the VCAA, its 
implementing regulations, or subsequent judicial caselaw.

II.  Factual background

The record indicates that the veteran served on active duty 
from March 1968 to July 1971.  His DD Form 214 (Report of 
Transfer or Discharge) reveals that he was awarded the 
National Defense Service Medal, and the Vietnam Service 
Medal.  The DD Form 214 also shows that the veteran had a 
military occupational specialty (MOS) of Aircraft Maintenance 
Apprentice.  The veteran's personnel records indicate that he 
was stationed in Vietnam from March 24, 1969 to June 30, 
1969, and participated in the 1969 Tet Counteroffensive.  The 
service medical records, including the February 1968 
enlistment examination, as well as the July 1971 separation 
examination, are negative for any complaints, findings or 
diagnoses of a psychiatric disorder.  

The record is devoid of any medical records for the period 
from 1971 through November 1995.  

The veteran's claim for service connection for PTSD (VA Form 
21-526) was received in May 1996.  Submitted in support of 
his claim were VA progress notes, dated from November 1995 
through August 1996, reflecting ongoing clinical evaluation 
for several disabilities, including a psychiatric disorder 
diagnosed as PTSD.  Among these records is the report of a 
psychological assessment, dated in November 1995, during 
which he indicated that he was involved in combat in Vietnam, 
serving on the flight line at a base that was under frequent 
mortar attack.  The veteran recalled being on perimeter duty, 
seeing enemy soldiers approaching the perimeter, watching 
them on the wire, and seeing them shot and killed.  The 
veteran recalled an incident of being buried under sandbags 
when a mortar went off near enough to him to throw the 
sandbags on top of him.  He indicated that he did not 
complete 13 months in Vietnam because he was called home due 
to the fact that his wife was having a drug problem.  The 
veteran reported problems with nightmares, flashbacks, social 
isolation, difficulty holding a job, difficulty with 
relationships, and difficulty in terms of functioning within 
the context of the family.  Following a mental status 
examination, the veteran was diagnosed with PTSD, chronic 
(combat).  

In a case management note, dated April 3, 1996, the veteran 
indicated that he served in Vietnam as a helicopter mechanic.  
He recalled an incident in which, while serving on guard 
duty, he fired his weapon and accidentally killed the 
daughter of a local village official.  He indicated that the 
Army immediately transferred him to Long Binh, and then to 
Fort McArthur, where he served on burial detail.  He 
described problems with nightmares, intrusive thoughts, and 
feelings of guilt.  He indicated that he began drinking after 
his return from Vietnam to escape the memories of the girl's 
death.  The veteran was seen for group therapy in March 1996, 
in which he participated in a group discussion focused on 
feelings of shame and self-hate in relation to acts committed 
in combat in Vietnam; killing of women and children were 
noted to be primary.  

In a statement in support of claim (VA Form 21-4138), dated 
in October 1996, the veteran indicated that he has been 
having problems in everyday life ever since his return from 
service.  The veteran reported having frequent thoughts of 
Vietnam, especially the night he killed a civilian woman he 
knew from the village; he noted that this occurred while he 
was on guard duty.  The veteran indicated that the base came 
under rocket attack every other night, and it was almost 
impossible to find a bunker with enough room to hide.  The 
veteran indicated that he was constantly in fear for his 
life.  

The veteran was afforded a VA compensation examination in 
December 1996, at which time he reported serving in the 1st 
Air Cavalry, 7th Squadron, stationed in Vinh Long in the 
Mekong Delta for four months.  He indicated that he was an 
aviation mechanic, working on helicopters.  He said his 
primary duties involved maintenance and repair of aircraft at 
the airbase; however, he also stood guard duty, which 
involved defense against infiltrators.  The veteran also 
indicated that he was subjected to rocket attacks at least 
once weekly, and also to sniper fire.  On one occasion, a 
rocket hit a hootch four to five places down from his own in 
a direct hit; there were soldiers killed and wounded in that 
attack.  The veteran related that, during rocket attacks, he 
frequently found that the bunkers were full; as a result, he 
had to stay on the outside as close to the walls as he could, 
and was exposed to the explosions.  The veteran indicated 
that, while standing guard duty on a tower around 1:00 AM, he 
saw a group of Vietnamese outside the wire; he fired his 
grenade launcher and called the incident in immediately.  He 
stated that he subsequently found out that one of the 
Vietnamese he had killed was a young woman he knew as a 
worker on the base; he felt very guilty about this.  

The veteran's description of traumatic events centered on 
fear and anxiety caused by sniper fire, rocket attacks, and 
standing guard duty where he was vulnerable to attack.  He 
also experienced the killing of a Vietnamese woman outside 
the wire at Vinh Long as a major traumatic experience for 
him.  Upon returning to the United States, he was troubled by 
severe nightmares which persisted for 20 years; they included 
the reliving of the traumatic experiences in Vietnam.  He 
also stated that all three of his wives have described him as 
shouting and making violent movements in his sleep routinely.  
He also described persistent feelings of guilt about killing 
the young woman and not serving his full tour of duty.  He 
stated that he has tried to forget Vietnam, but has been 
unsuccessful.  The examiner noted that PTSD scale raw score 
on the MMPI was 38, suggestive of PTSD.  The veteran was also 
given a combat exposure scale which resulted in a score of 
14, noted to be in the light to moderate range of combat 
exposure.  The Mississippi Scale for combat stress resulted 
in a raw score of 131, which was very close to the mean of 
130 obtained for PTSD patients.  The trauma symptom inventory 
resulted in a profile which appeared to be valid.  It showed 
particular elevations on symptoms related to intrusive 
experiences, depression, and disassociative experiences as 
well as anxious arousal, anger, and irritability.  The 
examiner stated, taken together, the profile was strongly 
suggestive of symptoms related to trauma and emotional 
dysphoria.  The pertinent diagnoses were PTSD; major 
depression; and alcohol and polysubstance dependence.  

Received in April 1997 were VA progress notes, dated from 
December 1996 to April 1997, reflecting ongoing clinical 
evaluation and treatment for several disabilities, including 
PTSD.  These records show that the veteran continued to 
attend group therapy sessions to deal with his PTSD symptoms.  

Received in May 1997 was a lay statement from an individual 
who knew the veteran prior to military service.  The 
individual described the changes in the veteran's behavior 
after his service in Vietnam.  Also received in May 1997 was 
a statement from the veteran's mother described the changes 
in his behavior after his return from Vietnam.  She reported 
an incident when the veteran was found in bed, unconscious 
with cuts on his wrists.  She also indicated that the veteran 
became verbally abusive towards his family to the point that 
his sister was afraid of him.  

The veteran was afforded another VA examination in July 1998.  
At that time, the veteran indicated that he was trained as a 
helicopter mechanic, and spent approximately four months in 
Vietnam.  He indicated that, shortly after arriving in 
Vietnam, he learned that his wife was being promiscuous and 
using street drugs; he was devastated by that information.  
The veteran stated that he developed a relationship with a 
Vietnamese girl; it was that girl and a group of friends whom 
he accidentally killed when he made a hasty and unauthorized 
grenade shot at the group which was standing outside the 
perimeter of the base at Long Binh.  He indicated that he was 
required to mop blood and body parts out of returning 
helicopters.  Upon returning from Vietnam, it was noted that 
the veteran drank heavily.  It was noted that he lost many 
jobs, and had two failed marriages.  On one occasion, the 
veteran was found unconscious in bed from alcohol, with his 
wrists cut; on another occasion, he threatened his mother 
with a gun and fired a shot three inches from her foot.  The 
veteran reported nightmares approximately twice a week; he 
also reported chronic depression.  He indicated that he only 
got about two to three hours of sleep a night.  

Following a mental status examination, the examiner stated 
that he believed that the veteran had some PTSD secondary to 
minimal combat and some short hazard exposure in Vietnam; he 
stated that the veteran's PTSD was certainly not the total 
cause of his problems.  The examiner noted that the veteran 
was more guilty about Vietnam and his military failures than 
he was anxious, although he had some anxiety in episodes.  
The examiner also observed that the veteran had a fluctuant 
but long-term depression.  The pertinent diagnosis included 
PTSD, secondary to Vietnam and military service.  

Received in December 1998 were records from the U.S. Armed 
Services Center for Unit Records Research (CURR), which 
includes extracts from Operational Report - Lessons Learned 
(OR-LL) submitted by the 7th Squadron, 1st Cavalry, the higher 
headquarters of the 371st Transportation Detachment, for the 
period from February 1, 1969, to October 31, 1969.  The OR-
LLs state that the 371st Transportation Detachment's main 
base camp location was Vinh Long.  However, the OR-LLs do not 
mention an incident on May 15, 1969, involving civilians.  It 
was noted that the Daily Staff Journals submitted by the 7th 
Squadron for the period from May 14-17, 1969, document 
attacks in the areas of Vinh Long and Dong Tam, but do not 
mention an incident involving civilians.  

III.  Pertinent Laws, Regulations, and Court Precedents.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Furthermore, service connection may also be granted 
for a disease initially diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (1999).  

The fact that a veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred could be an indicator 
that he was, in fact, exposed to such attacks.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  In other words, the 
veteran's presence with the unit at the time such attacks 
occurred could corroborate his statement that he experienced 
such attacks personally.  A stressor need not be corroborated 
in every detail.  Suozzi v. Brown, Vet. App. 307, 311 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Because the veteran did not engage in combat with the enemy, 
his lay testimony alone is not enough to establish the 
occurrence of the alleged stressors.  Moreover, some of his 
statements regarding his alleged involvement in accidental 
killing of a civilian while on guard duty have not been 
verified.  After a review of the evidence, however, the Board 
finds that the evidence of record is at least in equipoise as 
to occurrence of the stressors of enemy fire on the veteran's 
unit.  In this regard, the Board notes that while the 
December 1998 response of the USASCRUR failed to verify the 
veteran's involvement in the killing of civilians, the report 
from USASCRUR coupled with supporting Daily Staff Journals 
from the veteran's unit and an attached extract from an 
Operational Report - Lessons Learned submitted by the 
veteran's military division for the period from February 1969 
to October 1969, reflect enemy attacks on the base on which 
the veteran's unit was located.  

With regard to the stressor of enemy fire on the veteran's 
unit, it is pertinent to note Pentecost v. Principi, supra, 
wherein the Court of Appeals for Veterans Claims held that 
corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 
supra.  In view of the foregoing, and with application of the 
doctrine of reasonable doubt (38 U.S.C.A. § 5107(b)), the 
Board finds that the veteran's in-service stressors being 
subjected to enemy mortar and rocket fire occurred.  
Moreover, the circumstances of his military service, as 
evidenced in the service records, are suggestive of probable 
exposure to stressful events upon which to base a diagnosis 
of PTSD.  The veteran's personnel records indicate that he 
was an aircraft mechanic, and he participated in the 1969 Tet 
Counteroffensive.  

The favorable medical evidence of record includes medical 
evidence demonstrating the two additional elements required 
to establish a claim for service connection for PTSD: a 
medical diagnosis of PTSD, and medical evidence of a nexus 
between diagnosed PTSD and verified stressful events during 
service of enemy fire or attacks on the base where the 
veteran's unit was located.  38 C.F.R. § 3.304(f).  While the 
post-service medical VA records show treatment for a variety 
of medical conditions, including psychiatric problems and 
polysubstance abuse, they also reflect multiple diagnoses of 
PTSD.  For example, the neuropsychological assessment in 
November 1995, as well as the VA compensation examination 
reports of December 1996 and July 1998, indicate that the 
veteran meets the diagnostic criteria for PTSD.  Those 
diagnoses were based on the report of the above stressors.  

In sum, there is credible evidence of an in-service stressor, 
one of the criteria for establishing service connection for 
PTSD.  The other two criteria needed to establish service 
connection for PTSD are also satisfied, since there is 
medical evidence diagnosing the condition in accordance with 
pertinent criteria and such medical evidence establishes a 
link between current symptoms and in-service stressors.  
Following a comprehensive analysis of the record, including 
service medical and personnel records, and post-service VA 
psychiatric evaluation, it becomes evident that the record 
contains pertinent findings of PTSD which may not be 
dissociated from the probable stressful events encountered by 
the veteran in Vietnam. 

Although the evidence is not clearly preponderant in the 
veteran's favor, the Board finds that it is in approximate 
balance, and there is competent evidence of a nexus between 
the veteran's PTSD and a verified in-service stressor.  With 
application of the benefit of the doubt in his favor, the 
Board finds that the veteran has PTSD as a result of his 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.304(f), 4.125(a).  


ORDER

Service connection for PTSD is granted.  



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


